Martin, J.,

delivered the opinion of the court.
This is an action on a lost bill of exchange. The plea is the general issue. The existence, contents and acceptance of the bill by the defendant, on whom it was drawn, are all duly proved.
The loss was established without any opposition, by the oath of the plaintiff himself.
On the trial, the defendant’s counsel took a' bill of exceptions to the introduction of a witness, who was produced on the part of the plaintiff, to prove that the loss of the bill was duly advertised. The objection was grounded on the principle that the advertisement itself should have been produced, as the best evidence the case admitted.
. ... . „ . . A newspaper is seldom susceptible of proof as to the period of its publication. It is not like a written instrument, containing signatures and other -authentic marks, the genuineness of which is susceptible of legal proof. But even such written instruments, when under private signature, afford no evidence of the time of their confection and execution, notwithstanding it is established by dates. The testimony of a witness, as to a publication in a newspaper, was, therefore properly admitted.
The plaintiff having tendered security to indemnify the defendant against paying the bill a second time, and the court having ordered it to be given, judgment was correctly rendered in favor of the plaintiff for the sum claimed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.
When the appellant brings up his case, without furnishing any legal means, by which it can be examined on its merits, it will be dismissed.